On the twenty-eighth of February, 1811, the following resolution was adopted: —
Resolved, that in all cases of controverted elections, in the house of representatives, the following rules shall be observed:
1. No petition, against the election of any member, shall be received by the house of representatives, after the first session of any general court.
2. No petition, against the election of any member, shall be sustained or committed in the house, unless at the time of presenting the same to the house, the said petition be accompanied by evidence that a copy of the same petition has been given to some one of the selectmen of the town, whose elective franchise is affected thereby, and the person or persons elected, or left at their several last and usual places of abode, ten days at least, before the petition shall be presented to the house.
*1173. All questions on elections shall have a priority in the house, to all other questions, and may be at any time called up by any member of the house.
4. The facts stated by the committee on elections, in their reports to the house, shall be considered as the only basis upon which the determination of this house, on controverted elections, shall rest, and all extraneous matter not included in such report shall be excluded.